Citation Nr: 1710249	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  11-12 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial evaluation greater than 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1968.  Service personnel records show that he served in Vietnam from June 1967 to June 1968 with 18th Military Police Brigade.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC, in which service connection for gastroesophageal reflux disease (GERD), claimed as an epigastric condition, was granted and evaluated as 10 percent disabling, effective in November 2004.  The VA Regional Office (RO) at which the Veteran filed his claim is in Hartford, Connecticut.

In his substantive appeal, the Veteran requested a hearing before the Board and stated he would testify via video-teleconference.  A hearing was scheduled for October 4, 2012, which was then changed to October 5, 2012 (see Notice letter 10/5/2012 BVA hearing, (rec'd 08/30/12) and Notice letter 10/4/2012 BVA hearing, (rec'd 08/30/12).  In an appeal hearings preference sheet, the Veteran checked the box withdrawing his hearing.  The document was signed and dated September 14, 2012, and received by the Appeals Section on September 18, 2012 (see Withdrawal, BVA hearing, (rec'd 10/5/12).  In a September 19, 2012 letter, however, the Veteran's representative requested that the October 5, 2012 hearing be rescheduled for a later date due to a family medical emergency.  (See Request to reschedule 10/5/2012 BVA Hearing, (rec'd 10/09/12).  Since this time, neither the Veteran nor his representative has contended that the Veteran wishes to reschedule his hearing, or wishes to have another opportunity to testify before the Board.  The Veteran's initial withdrawal was in his own handwriting.  The representative's statement made no reference to it or suggested that the Veteran's earlier request be forgone in lieu of rescheduling the hearing.  The Board thus finds it was the Veteran's intent to withdraw his hearing request.  See 38 C.F.R. § 20.702 (2016).

In August 2014, the Board remanded this case for further development, including to obtain any additional treatment records and VA examination.  As will be explained below, the Board finds that these actions have been completed and that there has been substantial compliance with the remand directives for the issue decided herein.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

The Board observes that additional evidence has been added to the claims file after the last adjudication of the claim in a November 2014 supplemental statement of the case.  However, the Board observes that such evidence is not relevant to the issue decided herein.  Accordingly, the Board may proceed with adjudication of the issue.  


FINDING OF FACT

For the entire appeal period, service-connected GERD has been manifested by symptoms of epigastric distress including pain, pyrosis, regurgitation and nausea productive of less than considerable impairment of health. 


CONCLUSION OF LAW

For the entire appeal period, the criteria for an initial rating in excess of 10 percent for GERD have not been met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§  4.7, 4.20, 4.114, Diagnostic Code 7399-7346 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. § 5102, 5013, 5013A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The GERD issue on appeal stems from disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, additional notice is not required, and any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); VAOPGCPREC 8-2003 (December 22, 2003).  Thus, the Veteran has received all required notice in this case for the increased initial rating for the claim, such that there is no error in the content or timing of notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (providing that an error in notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the notice provided to the Veteran.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993) VA treatment records and all identified private treatment records have all been obtained.  In addition, the RO obtained the Veteran's service treatment records.  In August 2014, the Board remanded this claim to afford the Veteran an opportunity to identify any other health care providers who had treated him for his GERD, and to afford the Veteran an additional VA examination.  Neither the Veteran nor his representative identified additional health care providers whose records were necessary to the adjudication of this case.  There are no other records of which VA is aware that have not been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Additionally, a VA examination was conducted in September 2014, in accordance with the August 2014 Board remand requirements.  Previous VA examinations of record were conducted in July 2009 and July 2012.  The examination reports reflect consideration of the Veteran's medical history and thoroughly describe the Veteran's symptoms and impact on functioning.  Accordingly, these examinations are adequate to make a fully informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. § 3.159(c)(4), 3.326(a), 3.327 (2016).  Accordingly, the duty to assist is satisfied.

In sum, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).


II.  Initial Rating for GERD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where, however, as here, an appeal is based on an initial rating for a disability, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.  

The Veteran asserts that he is entitled to an initial disability rating in excess of 10 percent for service-connected GERD, claimed as an epigastric disorder.  Service connection for GERD, claimed as an epigastric disorder, was granted by an August 2011 rating decision, effective in November 2004.  It was evaluated and found to be 10 percent disabling under Diagnostic Code 7399-7346 as analogous to a hiatal hernia.  See 38 C.F.R. § 4.20.  

Under Diagnostic Code 7346, a 10 percent rating is warranted when there are two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent disability evaluation is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain and productive of considerable impairment of health.  A 60 percent evaluation is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.   See 38 C.F.R. § 4.114, Diagnostic Code 7346.

Dysphagia is defined as difficulty in swallowing.  Dorland's Illustrated Medical Dictionary (Dorland's) 579 (32nd Edition, 2012).  Pyrosis is defined as heartburn. Id., 1563.  Hematemesis is defined as the vomiting of blood.  Id., 831.  Melena is defined as the passage of dark-colored feces stained with blood pigments or with altered blood.  Id., at 1126.

The Veteran's private treating physician offered a statement in 2005 that reports that the Veteran has received treatment for complaints of gastrointestinal distress including nausea, vomiting and poor appetite since discharge to at least 2005.  (See Pvt opinion (KJC), (rec'd 10/20/05)).
VA treatment records show that the Veteran has consistently reported and been treated for symptoms of epigastric distress, including with prescribed ranitidine and omeprazole.  While the records show that the prescribed medications have needed adjusting over time, VA health care providers have found the Veteran responded well to prescribed medications.  Overall, these records reflect good maintenance throughout of the Veteran's GERD symptoms with prescribed medications-ranitidine and ozemparole.  These records show the Veteran has reported abdominal pain, decreased appetite, nausea, and gas.  There are no reports or findings in the VA treatment records of vomiting blood or of blood in the stools or darkened stools; or of substernal or arm or shoulder pain associated with his GERD.  

In July 2012, the Veteran's abdomen was X-rayed.  The results showed an impression of non-obstructive bowel gas pattern with no free air.  (See, in general, VA tx records and CAPRI records).  In August 2012, he underwent esophagogastroduodenoscopy (EGD), which revealed a normal esophagus, and mild erythema in the antrum.  Biopsies were taken and found to show no significant abnormality in the duodenum mucosa but gastric antral and oxyntic mucosa with mild chronic reactive gastrophy in the antrum and body.  The post-operative diagnosis was epigastric pain.  In May 2013, VA treatment records show the Veteran underwent computed tomography urogram scan (CT scan), in which the upper abdominal structures were found to be unremarkable.  

The Veteran underwent VA examinations for his gastro-intestinal disability in July 2009, July 2012 and September 2014.  These reports, in aggregate, show reported symptoms of pain and constipation, increased belching, bloating, melena and darkened stools, pyrosis, regurgitation, substernal arm or shoulder pain, nausea, hematemesis, and weight loss.  Episodes of sustained epigastric distress were reported to occur four times a year and to last about ten days.  He denied diarrhea, peritoneal adhesions, and stated his symptoms were relieved by avoiding certain foods, psyllium taken daily, simethicone taken one to four times daily as needed, and bed rest.  The Veteran further reported his epigastric symptoms impaired his sleep.  The 2009 VA examiner observed the Veteran's abdomen to be softly distended but non-tender.  There were hypoactive bowel sounds but no masses, scars or hernia.  All reports reflect the Veteran had been prescribe omeprazole and show diagnoses of GERD with functional limitation described as mild in 2009, and as moderate in 2014.  In 2014, the examiner noted the Veteran continued to experience breakthrough symptoms even on maintenance therapy.  No new EGD, CT scan or X-rays were taken in conjunction with these examination reports.  Rather, the VA examiners relied on those results reported in VA treatment records.  (See, in general, July 2009 VA examination for Digestive Conditions, beginning p. 6 (numbered p. 3 on the lower right hand of the page) (rec'd 7/28/09); (July 2012 VA examination for Gastroesophageal conditions, rec'd 7/31/12); (September 2014 VA Examination for Esophageal conditions including GERD, (rec'd 9/18/14)).

In weighing the foregoing evidence, the Board notes that the Veteran is competent to report his symptoms of epigastric distress.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  And the Board accepts that he observes blood in his stool and vomit, and that he experiences substernal pain and pain in his arm and shoulder along with epigastric pain.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 20016), and Barr v. Nicholson, 21 Vet. App. 303 (2007).  

However, the Veteran's complaints are not borne out by the copious VA treatment records, to include clinical findings.  VA treatment records do not reflect findings of dysphagia or substernal, arm, or shoulder pain, hematemesis or melena, or of anemia.  Moreover, the medical evidence as a whole does not reflect findings of dysphagia, pyrosis and regurgitation accompanied by or substernal, arm or shoulder pain productive of considerable impairment of health.  Rather, the Veteran's symptoms have been found to be productive of no greater than mild to moderate functional limitation.  Furthermore, the medical evidence of record reflects that the Veteran's epigastric symptoms are overall controlled with prescribed medication.  Therefore, the Board finds that the Veteran's claims that his epigastric disability is characterized by persistent symptoms accompanied by substernal or arm or shoulder pain productive of considerable impairment is simply supported by the more persuasive evidence of record.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed Cir. 1997).

According, the Board finds that an initial evaluation greater than 10 percent is not warranted at any time in the present case.  The evidence reflects that throughout the period of time under appeal, the Veteran's service-connected GERD has been manifested by regular, although not persistent, epigastric distress with abdominal pain, decreased appetite, nausea, and gas.  However, the medical evidence and the Veteran's lay statements do not indicate that he has experienced persistent recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  There are however, two and at one time, three, of these symptoms-pyrosis, regurgitation, and substernal or arm or shoulder pain-occurring in a less severe fashion.  But, the regurgitation and substernal or arm or shoulder pain are by the Veteran's report only.  However, even accepting, without finding, that the Veteran has been found to exhibit regurgitation and substernal or arm or shoulder pain, the substernal or arm or shoulder pain was only reported once, during the 2012 VA examination, and has not been shown in VA treatment records.  In this regard, considerable impairment of health has not been shown at any time.  And, while weight loss was reported during the 2012 VA examination, the examiner noted that there was no baseline to check against.  Material weight loss has not been noted in VA treatment records.  

The Board has considered other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the medical evidence of record does not indicate any injuries of the lips or mouth, loss of tongue, esophagus symptoms, adhesions of the peritoneum, gastric, marginal, or duodenal ulcers, gastritis, postgastrectomy syndromes, stomach injuries or disorders, liver disorders, gall bladder disorders, irritable colon syndrome, amebiasis, dysentery, colitis, distomiasis, enteritis, enterocolitis, diverticulitis, intestine disorders, peritonitis, rectum or anus disorders, pruritus ani, inguinal hernia, ventral hernia, femoral hernia, visceroptosis, neoplasms of the digestive system, chronic liver disease, pancreatitis, vagotomy, liver transplant, or hepatitis.  Accordingly, neither a higher initial evaluation, nor a separate, compensable evaluation may be afforded under these diagnostic codes.  See 38 C.F.R. § 4.114.  

In addition, the Board acknowledges the Veteran's argument that diagnostic codes for nerve and muscle involvement should have been considered (see February 2017 Appellant's Brief (rec'd 2/13/17)).  However, the evidence of record does not show that the Veteran has been found to have any injuries or impairment of nerve and muscle involvement attributable to the service-connected epigastric disability.  Neither the Veteran nor his representative have identified which muscle or nerve is alleged to be involved, or pointed to any medical evidence or opinion that would so indicate.  Thus, there is no basis upon which to afford a higher or separate, compensable evaluation under diagnostic codes involving nerve or muscle involvement associated with GERD.  See 38 C.F.R. §§ 4.73, 4.114, 4.124a (2016).

Finally, the Board notes the Veteran's report that his GERD interferes with his sleep.  The evidence of record does not show that the Veteran has been found to have any sleep disturbance or disorder associated with his GERD.  In addition, service connection for obstructive sleep apnea was denied in a June 2011 Board decision.  The Veteran did not appeal this decision to the Court, and it has therefore become final.  Moreover, the Veteran is service-connected for posttraumatic stress disorder (PTSD), which includes symptoms of insomnia and other sleeping problems.  Thus, a separate compensable evaluation for sleep disturbance is either not warranted or would be impermissible under 38 C.F.R. § 4.14 (2016).  

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's GERD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, at 111; VAOGCPREC 6-96 (Aug. 16, 1996). Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluation for service-connected GERD is inadequate.  The Veteran's symptoms of taking medication and the existence of occasional epigastric distress are expressly contemplated by the rating criteria.  As such, the Board concludes that referral for extra-schedular consideration is not warranted here. 

In addition, a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, the Veteran has reported that his GERD symptoms make it difficult for him to get up and eat breakfast prior to going to work, and this has made him late.  He has reported missing work due to his epigastric disability.  In addition, he has reported missing work due to his stomach, headaches and PTSD in combination, and that it is his epigastric problems in combination with his other disabilities that have interfered with his ability to work, including to work as a machinist.  Specifically, during his July 2012 VA examination, he reported that the condition did not force him to change jobs, but that he just stopped working, and retired in 1992.  Marked interference with his employment is not shown.  

Moreover, he has not reported, nor do records show, that he has required hospitalizations or surgery other than the biopsy in 2012.  Finally, a review of the record shows that he is service-connected for various other disabilities, including PTSD evaluated at 100 percent disabling from 1994; migraine headaches evaluated as 10 percent disabling from 2004 and 30 percent disabling from 2017; and diabetes mellitus evaluated at 10 percent disabling from September 2014.  This would seem to indicate that his inability to work is the result of a combination of disorders, and to PTSD primarily.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

In this case, therefore, neither the Veteran nor the record has raised this contention.  Thus, referral for extraschedular consideration is not warranted.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  
ORDER

For the entire appeal period, an initial evaluation greater than 10 percent for GERD is denied.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


